Wright, J.,
concurring. I agree with Justice Brown’s conclusion that the state failed to comply with the procedural mandates of App. R. 5(A) and his application of State v. Wallace (1975), 43 Ohio St. 2d 1, 72 O.O. 2d 1, 330 N.E. 2d 697, to the facts in the instant case.
At the same time, I believe the' General Assembly should be alerted that paragraph one of the syllabus of this decision works to emasculate mandatory actual incarceration and the public policy goals behind it. As such, I strongly suggest that legislative attention be directed to this problem.